Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1, 5-6, 10-11, 14-15, and 73-78 were initially presented from claim set 12/16/21. Claims 5-6 have been canceled. Claims 1, 10-11, 14-15, and 73-78 have been amended. Claims 1, 10-11, 14-15, and 73-78 are pending examination from the claim set filed 06/15/22. 

Response to Arguments

The arguments filed 06/15/22 have been fully considered. 

Objections
	The applicant’s arguments concerning the objection of claims 1, 5-6, 10, 14-15, and 73-78 have been fully considered. The objection of the use of the term “Lyspro” is rendered moot upon amendment to the term “Lispro”. 

112b rejections
	The applicant’s arguments concerning claim 6 have been fully considered. The rejection of claim 6 is rendered moot upon cancelation of the claim. 
	The applicant’s arguments concerning claims 10 and 11 have been fully considered. The rejections of claims 10 and 11 have been rendered moot upon amending the claims to cite proper dependence upon claim 1 instead of a canceled claim. 

103 rejections 
Applicant’s arguments, see pgs. 4-6, filed 06/15/22, with respect to claims 1, 10-15, and 73-78 have been fully considered and are persuasive.  The rejections of claims 1, 10-15, and 73-78 have been withdrawn. 
 	
Allowable Subject Matter

Claims 1, 10-15, and 73-78 are allowed.

In the remarks filed 06/15/22, the applicants had brought to light unexpected results of this particular combination of insulin lispro, meloxicam, and m-cresol. (See 4th parag. pg 4 and 1st parag. pg 5). 
The claimed invention is directed to extend the wear-time of a continuous subcutaneous insulin infusion (CSII) therapy device. The novelty of the composition is not only that it provides extended stability but the efficacy over the prolonged wear-time.  Applicant’s in particular point out a feature in the prior art called the “Tamborlane effect” that is attributed to a shift in pharmacodynamics starting around day 1 of CSII infusion. (See remarks pg 5 1st parag.). The claimed composition has been shown by the applicants to have better glycemic control at the time point of day 3. (See specification Tables 5, 6, and 7).  The applicants conclude that Chen does not teach examples or data using rapid insulin like insulin lispro, m-cresol, and meloxicam to substantiate such effects as those found from their claimed composition. 
Chen (WO2015106269A2) was used as the base reference in the previous action and constitutes as the closest prior art. Chen teaches a pharmaceutical composition of rapid-acting insulin which can use insulin lispro (pg 11 2nd parag.) as an insulin analogue, m-cresol as a stabilizing agent (pg 21 2nd paragraph), and the anti-inflammatory agent meloxicam (pg 23-24 bridging paragraph). While Chen does teach compositions that can be similar to the claimed invention, Chen does not teach the same scope of the claimed invention. 
	Hauzenberger et al. Detailed Analysis of Insulin Absorption Variability and the Tissue Response to Continuous Subcutaneous Insulin Infusion Catheter Implantation in Swine. Diabetes Technology & Therapeutics (2017) 19(11):641-650 herein called Hauzenberger is a post-filing art to illustrate a similar teaching of the applicants. Hauzenberger teaches a pilot study to evaluate the absorption (PK) of insulin lispro absorption and the tissue response to two different CSII catheter materials and designs implanted in the subcutaneous tissue of swine for 5 days. (See Hauzenberger last parag. “Introduction”). Hauzenberger teaches that patients are currently educated to replace their commercial CSII catheter every 2-3 days to minimize the risk of infection and because insulin absorption from the subcutaneous tissue becomes more variable and less reliable over time. (See Hauzenberger pg 647 left col. 1st parag). Hauzenberger teaches insulin absorption (PK) in this swine study was variable when insulin was infused through either type of CSII catheter on days 1, 3, and 5. (See Hauzenberger pg 647 left col. 1st parag). Hauzenberger teaches that these PK observation is consistent with published animal studies, human clinical trials, and routine clinical care. (See Hauzenberger pg 647 left col. 1st parag). Hauzenberger teaches that the tissue response around commercial catheters was characterized by central area of adipose tissue debris surrounded by a layer of thrombus infiltrated with immune cells. (See Hauzenberger pg 647 right col. 1st parag). Hauzenberger hypothesizes that a layer of inflammatory tissue that is thick, dense, and/or continuous may prevent or delay insulin from reaching the adjacent vascular tissue and insulin may instead travel through one or more holes and defects in the layer of inflammatory tissue. 
	While Hauzenberger demonstrates the “Tamborlane effect” and provides a possible theory for its occurrence, Hauzenberger also teaches that it is unknown why this effect occurs and that this insight regarding inflammation was not known in the prior art. Without a link to prove that the composition of Chen had these effects, the rejection was withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647